Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 16, 2018

The Court of Appeals hereby passes the following order:

A18A2000. HOWARD HAWKINS v. GEORGIA DEPARTMENT OF
    CORRECTIONS et al.

      Howard Hawkins filed this appeal from the dismissal of his suit against several
defendants, including the Georgia Department of Corrections. When he filed his
action, Hawkins was incarcerated. Therefore, under the Prison Litigation Reform Act
of 1996 (OCGA § 42-12-1 et seq.), Hawkins was required to follow the discretionary
appeal procedures to obtain appellate review of the trial court’s order dismissing his
case. See In the Interest of K. W., 233 Ga. App. 140 (503 SE2d 394) (1998).
Hawkins’s failure to comply with the discretionary appeal requirements deprives this
Court of jurisdiction to consider his appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/16/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.